Exhibit 10(i)

 

Northern Partners Incentive Plan — U.S. Plan (adopted July 19, 2004)

 

1. Purpose of Plan

 

• The purpose of the Northern Partners Incentive Plan (the “Plan”) is to promote
the achievement of superior financial and operating performance of Northern
Trust Corporation and its subsidiaries (hereinafter referred to as “Northern
Trust”), and further the objective of delivering unrivaled service quality to
its clients and partners through the awarding of incentive payments to selected
employees.

 

• The Plan supercedes all incentive plans previously established or maintained
by Northern Trust providing for any form of incentive, bonus or commission
compensation, including, but not limited to the 2003 Annual Performance, Annual
Incentive, and respective Business Unit Specialized Incentive Plans.1 No further
awards will be made under any such predecessor plans for any period after June
30, 2004.

 

2. Plan Year / Adoption Date / Termination

 

• The Plan Year is the calendar year from January 1 to December 31.

 

• The Plan was adopted by the Board of Directors of Northern Trust Corporation
on July 19, 2004.

 

• The Plan shall remain in effect until terminated by the Board of Directors of
Northern Trust Corporation.

 

3. Plan Performance Periods

 

• Under the Plan, incentives are determined and paid on quarterly, semi-annual
and annual basis, depending upon the incentive category to which a participant
is assigned and the structure of the potential award determined for the
participant. The applicable performance periods and frequency of award payments
are determined by Business Unit management.

 

• The performance periods for the Plan Year for incentives with quarterly
payments are as follows:

 

  • January 1 to March 31;

 

  • April 1 to June 30;

--------------------------------------------------------------------------------

1 However, nothing herein shall be interpreted to supercede the Management
Performance Plan.



--------------------------------------------------------------------------------

  • July 1 to September 30; and

 

  • October 1 to December 31.

 

• The performance periods for the Plan Year incentives with semi-annual payments
are as follows:

 

  • January 1 to June 30; and

 

  • July 1 to December 31.

 

• The performance period for all other awards under the Plan is the Plan Year,
unless otherwise specified by management in a participant’s performance
expectations.

 

4. Eligibility / Participation

 

• Participants in the Plan for the Plan Year are those employees designated by
their respective Business Units as eligible to participate in the Plan.
Participants are generally designated at the beginning of the Plan Year. In
addition, those employees who have a change in job duties, are promoted, or who
are hired during the performance period may be considered for inclusion and
designated by their respective Business Units for partial Plan Year
participation.

 

• Designation for participation in this Plan for one Plan Year or a portion
thereof does not establish eligibility for participation in any subsequent Plan
Year or for any form of incentive, bonus or commission compensation with respect
to any subsequent period.

 

• Participants are assigned for the Plan Year to one of the following incentive
categories within the Plan:

 

  • Northern Performance Incentives

 

  • Northern Sales Incentives

 

  • Northern Technical Incentives

 

5. Award Target Ranges

 

• A target award range, generally expressed as a percent of a participant’s base
salary at the beginning of the Plan Year, will be communicated to each
participant annually as an expected range of payment provided that Corporate and
Business Unit goals and individual performance expectations are achieved.

 

6. Individual Performance Measures

 

• Each participant will receive performance expectations for the Plan Year that
will consist of both objective goals and subjective performance assessments.



--------------------------------------------------------------------------------

• Each participant’s manager will establish the participant’s performance
expectations as early in the Plan Year as practicable.

 

• Weighting of each individual performance expectation will be determined by the
participant’s manager.

 

7. Plan Funding

 

• At the beginning of each Plan Year, the Compensation and Benefits Committee of
the Board of Directors of Northern Trust Corporation will determine a Corporate
Earnings Target and projected funding for awards under the Plan. Likewise,
Business Unit management will determine appropriate earnings targets,
performance standards, and projected funding for awards to Plan participants in
their respective Business Unit. Management reserves the right to either increase
or decrease the original projected funding amount for the Corporate and Business
Unit levels depending upon actual results and each Business Unit’s relative
contribution to actual results.

 

8. Individual Award Determination

 

• All awards are impacted by available Plan funding, as determined and adjusted
by Corporate and Business Unit management in its discretion, and subject to
final approval by the Executive Vice President of Human Resources.

 

• Awards are determined by Business Unit management, subject to final approval
by the Executive Vice President of Human Resources, based upon an assessment of
individual performance during the applicable performance period, taking into
consideration:

 

  • Individual performance expectations;

 

  • Overall contribution to Corporate and Business Unit earnings, relative to
peers; and

 

  • Competitiveness of a participant’s total compensation.

 

• Formula-driven performance measures are one of several factors for
determination of award amounts. Both quantitative and qualitative performance
criteria will be used to evaluate performance. Thus, management has the full
discretion to adjust all awards up or down based on subjective performance
evaluation, funding considerations, and any other factors which management, in
its discretion, determines appropriate.

 

9. Conditions on Eligibility for Payment of Awards

 

• In order for a participant to be eligible for payment of an award, except as
specifically set forth below, the participant must continue in employment with
Northern Trust and the Business Unit that designated him or her as a
participant, and contribute toward achievement of Corporate and Business Unit
goals, throughout the applicable performance period.



--------------------------------------------------------------------------------

• A participant who is designated by a Business Unit and thereafter during the
applicable performance period transfers to another Business Unit may, as
determined by management of the transferring Business Unit in its sole
discretion, be determined eligible for a pro-rata payment of an award for work
performed during the performance period for the transferring Business Unit,
based on individual performance. Payment of such pro-rata awards will be made at
the same time all other awards are paid for such performance period.

 

• No award shall be deemed earned unless the participant has continued
employment with Northern Trust in good standing during the entire performance
period established for the award. Good standing means:

 

  • The participant has satisfactorily met all performance expectations as
determined by the participant’s manager;

 

  • The participant has complied with all Northern Trust policies and standards
of conduct; and

 

  • The participant has not engaged in any activity competitive with Northern
Trust’s business or otherwise detrimental to Northern Trust’s business.

 

• Notwithstanding the foregoing, management may, in its discretion, determine
that a pro-rata award will be paid in the event of termination of employment
with Northern Trust by a participant on account of death, disability (as defined
below), retirement (as defined below), or involuntary termination by Northern
Trust without cause (as defined below), such as job elimination or redundancy,
taking into consideration the portion of the performance period worked by the
participant, the individual performance of the participant during such portion
of the performance period worked, and the availability of Corporate, Business
Unit and individual performance measurements as of the date of termination.

 

  • For this purpose, “cause” means the participant’s conviction or no contest
pleading with respect to a felony, the participant’s other conduct which would
require regulatory approval for employment or continued employment (e.g., under
FDIC rules), or a determination by management that the participant has failed to
meet performance expectations to the extent that termination is warranted, has
violated Northern Trust policies or standards of conduct to the extent that
termination is warranted, has abandoned or engaged in negligence with respect to
his or her responsibilities, has engaged in fraud upon Northern Trust, or has
disclosed Northern Trust confidential or proprietary information to an
unauthorized person.

 

  • For this purpose, termination on account of “retirement” means termination
of the participant’s employment by reason of the participant having qualified
for Normal, Early, or Postponed Retirement Pension benefits under any of
Northern Trust’s U.S. or non-U.S. pension plans.

 

  • For this purpose, termination on account of “disability” means, for a U.S.
participant, the participant is eligible for and receives short-term and/or
long-term disability benefits for twelve (12) consecutive months under the
Northern Trust managed Disability Program, and for a non-US participant, as
determined by management based on formal local country-specific definitions and
eligibility criteria for disability benefits.



--------------------------------------------------------------------------------

• In no circumstances will a pro-rata award be paid to a participant who
terminates employment by voluntary resignation before the end of the applicable
performance period or whose employment is terminated by Northern Trust for cause
(as defined above).

 

10. Payment of Awards

 

• Generally, awards will be paid in cash as soon as practicable following the
completion of the applicable performance period(s), generally on the payroll
date following the payroll period commencing after award determination has been
completed by management. The Plan also permits awards to be paid as a
combination of cash and equity components.

 

11. Administration

 

• The Plan shall be administered by the Executive Vice President of Human
Resources and the Compensation Division of the Human Resources Department.
Subject to the provisions of the Plan, the Executive Vice President of Human
Resources shall be authorized to interpret the Plan, to establish, amend, and
rescind rules and regulations relating to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan. The
determination of the Executive Vice President of Human Resources in the
administration of the Plan, as described herein, shall, upon consultation with
members of the Management Committee, be final and conclusive. The Executive Vice
President of Human Resources shall be responsible for final approval of all
awards to be paid under the Plan.

 

• Responsibilities of the Compensation Division of the Human Resources
Department:

 

  • Guide determination of incentive award calculations and determinations;

 

  • Review and monitor financial accruals in conjunction with the Controller’s
Department;

 

  • Prepare communications to Plan participants; and

 

  • Direct processing of incentive awards.

 

• Business Unit Responsibilities:

 

  • Identification of Plan participants;

 

  • Prepare and communicate individual performance expectations;

 

  • Determine and recommend awards for approval by the Executive Vice President
of Human Resources; and

 

  • Communicate award decisions to participants.



--------------------------------------------------------------------------------

12. Other Provisions

 

The following miscellaneous provisions are applicable to the Plan:

 

• Except in the event of death of a participant, the rights and interests of the
participant under the Plan shall not be assigned, encumbered, or transferred. In
the event of a US participant’s death, the award, if any, shall be made payable
to the participant’s beneficiary as designated on the benefits online resource,
My Place. In the event of the death of a non-US participant, the Plan will be
administered in accordance with applicable local rules.

 

• No employee, retiree, terminated employee or other person shall have any claim
or right to be designated a participant or granted an award under the Plan. No
participant, or any other person claiming a right under the Plan, shall have any
right to any specific assets of Northern Trust, regardless of whether Northern
Trust establishes an account for purposes of accumulating funds to be used for
payment of Plan awards. Neither the Plan, nor any action taken thereunder, shall
be construed as giving any employee or other person any right to be retained in
the employ of Northern Trust or otherwise alter any U.S. participant’s status as
an at-will employee.

 

• All awards are subject to legally required withholdings.

 

• For U.S. participants, all questions pertaining to the validity, construction,
interpretation and administration of the Plan and any award hereunder shall be
determined in conformity with the laws of the State of Illinois without
application of its laws regarding conflict of laws. For non-U.S. participants,
all questions pertaining to the validity, construction, interpretation and
administration of the Plan and any award hereunder shall be determined in
conformity with the applicable local laws and regulations to the extent in
conflict with Illinois law, and otherwise shall be determined in conformity with
the laws of the State of Illinois absent such conflict.

 

13. Internal Audit

 

• All awards may be subject to review and approval by the Auditing Department
and final review and approval by the Executive Vice President of Human
Resources, prior to any award distribution.

 

14. Plan Amendment and Termination

 

Northern Trust reserves the right to suspend or terminate the Plan, or to amend
any or all of the provisions of the Plan, at any time, including during a
performance period and without prior notice to participants. The Board of
Directors of Northern Trust Corporation shall approve any material amendments to
the Plan. The Executive Vice President of Human Resources shall have the
authority to make any non-material amendments to the Plan or amendments deemed
required, authorized or desirable under applicable statutes, regulations or
rulings without the approval of the Board of Directors of Northern Trust
Corporation. In the event of termination of the Plan, only awards determined for
completed performance periods and which are approved by the Executive Vice
President of Human Resources shall be payable.